8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to correct and clarify antecedent basis of claim 29 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	29. (Currently Amended) A wearable device comprising: 
an organic light emitting diode (OLED) light source having an OLED emissive layer that includes at least one selected from the group consisting of: an organic molecular emissive layer, and a lanthanide emissive layer; 
a down-conversion layer, 
wherein one or more regions of the OLED emissive layer are independently switchable and controllable so that the wearable device is configurable to output a plurality of wavelengths of light, and wherein the light initially emitted from the OLED emissive layer includes a first portion that emits red light having a peak wavelength between 600-700 nm, wherein the first portion has a first filter that filters out near infrared light having a peak wavelength between 700 nm-1100 nm, and a second portion that emits the near infrared light and has a second filter that filters out the red light.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 14, 15, 23-25, 29, and 30 are allowed.
Regarding claim 1, the inclusion of the limitation “wherein the light initially emitted from the single OLED emissive layer includes a first portion that emits red light having a peak wavelength between 600-700 nm, wherein the first portion has a first filter that filters out near infrared light having a peak wavelength between 700 nm-1100 nm, and a second portion that emits the near infrared light and has a second filter that filters out the red light” with all the remaining limitations overcome the most pertinent prior arts of record (US 20180044586 A1, US 20160328090 A1, US 20140034911 A1).
Regarding claim 14, the inclusion of the limitation “the light initially emitted from the single OLED emissive layer includes a first portion that emits red light having a peak wavelength between 600-700 nm, wherein the first portion has a first cavity that filters out near infrared light having a peak wavelength between 700-1100 nm, and a second portion that emits the near infrared light and has a second cavity that filters out the red light” with all the remaining limitations overcome the most pertinent prior arts of record (US 20180044586 A1, US 20160328090 A1, US 20140034911 A1).
Regarding claim 23, the inclusion of the limitation “wherein the first peak wavelength of the light initially emitted from the first emissive layer is between 600-700 nm, wherein the first emissive layer has a first filter that filters out NIR light having the second peak wavelength between 700 nm-1100 nm, and the second emissive layer that emits the NIR light at the second 
Regarding claim 29, the inclusion of the limitation “wherein the light initially emitted from the OLED emissive layer includes a first portion that emits red light having a peak wavelength between 600-700 nm, wherein the first portion has a first filter that filters out near infrared light having a peak wavelength between 700 nm-1100 nm, and a second portion that emits the near infrared light and has a second filter that filters out the red light” with all the remaining limitations overcome the most pertinent prior arts of record (US 20180044586 A1, US 20160328090 A1, US 20140034911 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817